 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 568 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Recognizing the 150th anniversary of John Brown’s raid in Harpers Ferry, West Virginia. 
 
 
Whereas Harpers Ferry, West Virginia, located at the confluence of the Shenandoah and Potomac Rivers was first noted for its beauty by our Founding Father, Thomas Jefferson;
Whereas it was designated by George Washington as a site for a Federal armory and arsenal that helped it grow into a bustling factory town where the first interchangeable parts for guns were created that supplied Lewis and Clark on their journey of westward expansion;
Whereas Harpers Ferry, best known as the site of John Brown’s Raid on October 16-18, 1859, was targeted as an ideal location for initiating an uprising in the South that would end slavery because of its Federal armory and arsenal;
Whereas John Brown and his provisional army of 21 men captured the bridge, arsenal, armory, Hall’s Rifle Works, along with hostages, and slave owners John Allstadt and Lewis Washington;
Whereas the fighting continued and on the morning of October 18, 1859, Lt. Col. Robert E. Lee and Lt. J.E.B. Stuart ordered 90 Marines to storm the engine house and captured John Brown and his 4 remaining men after they refused to surrender;
Whereas a total of 16 men were killed or mortally wounded in John Brown’s Raid including, an unidentified slave, Thomas Boerly, George W. Turner, Mayor Fontaine Beckham, Heyward Shepherd, Luke Quinn, and 10 of Brown’s men, William Leeman, John H. Kagi, Jeremiah G. Anderson, William Thompson, Dauphin Thompson, Brown's sons Oliver and Watson, Stewart Taylor, Lewis S. Leary, and Dangerfield Newby;
Whereas Brown and his men were tried in Charles Town, Virginia (present day West Virginia), and were convicted to death by hanging for the charges of murder, conspiring with slaves to rebel, and treason against the State of Virginia, however, their actions ultimately forced the Nation to consider the future of slavery in a turn of events that would lead to the Civil War and the freedom of 4,000,000 slaves;
Whereas Harpers Ferry stands as a testament to the antislavery and civil rights movements with the establishment of Storer College, created to educate newly freed slaves and later became the site of the Nation’s first Niagara Movement meeting with an address delivered by African-American leader and scholar, W.E.B. Du Bois whose speech inspired the civil rights movement and the creation of the National Association for the Advancement of Colored People in 1909; and
Whereas in a year when we celebrate the 150th anniversary of John Brown's raid and the outbreak of America's Civil War, let us recognize the important role Harpers Ferry has played in our Nation's history: Now, therefore, be it 
 
That the House of Representatives recognizes the 150th anniversary of John Brown's raid in Harpers Ferry, West Virginia. 
 
Lorraine C. Miller,Clerk.
